
	

113 HR 5478 IH: Stop Militarizing Law Enforcement Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5478
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Johnson of Georgia (for himself, Mr. Labrador, Mr. Amash, Mr. McClintock, Mr. Moran, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to direct the Secretary of Defense to make certain
			 limitations on the transfer of personal property to Federal and State
			 agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Stop Militarizing Law Enforcement Act.
		2.FindingsCongress makes the following findings:
			(1)Under section 2576a of title 10, United States Code, the Department of Defense is authorized to
			 provide excess property to local law enforcement agencies. The Defense
			 Logistics Agency, administers such section by operating the Law
			 Enforcement Support Office program.
			(2)New and used material, including mine-resistant ambush-protected vehicles and weapons determined by
			 the Department of Defense to be military grade are transferred to local law enforcement agencies through the program.
			(3)As a result local law enforcement agencies, including police and sheriff’s departments, are
			 acquiring this material for use in their normal operations.
			(4)The wars in Iraq and Afghanistan have led to an increase in the transfer of military equipment to
			 local law enforcement agencies.
			(5)According to public reports, approximately 12,000 police organizations across the country were able
			 to procure nearly $500,000,000 worth of excess military merchandise
			 including firearms, computers, helicopters, clothing, and other products,
			 at no charge during fiscal year 2011 alone.
			(6)More than $4,000,000,000 worth of weapons and equipment have been transferred to police
			 organizations in all 50 states and four territories through the program.
			(7)In May 2012, the Defense Logistics Agency instituted a moratorium on weapons transfers through the
			 program after reports of missing equipment and inappropriate weapons
			 transfers.
			(8)Though the moratorium was widely publicized, it was lifted in October 2013 without adequate
			 safeguards.
			(9)As a result, Federal, State, and local law enforcement departments across the country are eligible
			 again to acquire free military-grade weapons and equipment that could be used inappropriately during policing efforts in which citizens
			 and taxpayers could be harmed.
			(10)Pursuant to section III(J) of a Defense Logistics Agency memorandum of understanding, property
			 obtained through the program must be placed into use within one year of
			 receipt, possibly providing an incentive for the unnecessary and
			 potentially dangerous use of military grade equipment by local law enforcement.
			3.Limitation on Department of Defense transfer of personal property to local law enforcement agencies
			(a)In generalSection 2576a of title 10, United States Code, is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)(A), by striking counter-drug and; and
					(B)in paragraph (2), by striking and the Director of National Drug Control Policy;
					(2)in subsection (b)—
					(A)in paragraph (3), by striking and at the end;
					(B)in paragraph (4), by striking the period and inserting a semicolon; and
					(C)by adding at the end the following new paragraphs:
						
							(5)the recipient certifies to the Department of Defense that it has the personnel and technical
			 capacity, including training, to operate the property;
							(6)the recipient submits to the Department of Defense a description of how the recipient expects to
			 use the property;
							(7)the recipient certifies to the Department of Defense that if the recipient determines that the
			 property is surplus to the needs of the recipient, the recipient will
			 return the property to the Department of Defense; and
							(8)with respect to a recipient that is not a Federal agency, the recipient certifies to the Department
			 of Defense that the recipient notified the local community of the request
			 for personal property under this section by—
								(A)publishing a notice of such request on a publicly accessible Internet website;
								(B)posting such notice at several prominent locations in the jurisdiction of the recipient; and
								(C)ensuring that such notices were available to the local community for a period of not less than 30
			 days.;
					(3)by striking subsection (d); and
				(4)by adding at the end the following new subsections:
					
						(d)Annual certification accounting for transferred property
							(1)For each fiscal year, the Secretary shall submit to Congress certification in writing that each
			 Federal or State agency to which the Secretary has transferred property
			 under this section—
								(A)has provided to the Secretary documentation accounting for all personal property, including arms
			 and ammunition, that the Secretary has transferred to the agency,
			 including any item described in subsection (f) so transferred before the
			 date of the enactment of the Stop Militarizing Law Enforcement Act; and
								(B)with respect to a non-Federal agency, carried out each of paragraphs (5) through (8) of subsection
			 (b).
								(2)If the Secretary cannot provide a certification under paragraph (1) for a Federal or State agency,
			 the Secretary may not transfer additional property to that agency under
			 this section.
							(e)Annual report on excess propertyBefore making any property available for transfer under this section, the Secretary shall annually
			 submit to Congress a description of the property to be transferred
			 together with a certification that the transfer of the property would not
			 violate this section or any other provision of law.
						(f)Limitations on transfers
							(1)The Secretary may not transfer the following personal property of the Department of Defense under
			 this section:
								(A)Automatic weapons not generally recognized as particularly suitable for law enforcement purposes.
								(B)Any weapons that are .50 caliber or greater.
								(C)Tactical vehicles, including highly mobile multi-wheeled vehicles, armored vehicles, and
			 mine-resistant ambush-protected vehicles.
								(D)Drones that are armored, weaponized, or both.
								(E)Aircraft that—
									(i)are combat configured or combat coded; or
									(ii)have no established commercial flight application.
									(F)Grenades and similar explosives, including flash-bang grenades and stun grenades, and grenade
			 launchers.
								(G)Silencers.
								(H)Long range acoustic devices.
								(2)The Secretary may not require, as a condition of a transfer under this section, that a Federal or
			 State agency demonstrate the use of any small arms or ammunition.
							(3)The Secretary shall take such steps as may be necessary to ensure that no item referred to in
			 paragraph (1) is transferred under this section from one Federal or State
			 agency to another such agency.
							(g)Conditions for extension of programNotwithstanding any other provision of law, amounts authorized to be appropriated or otherwise made
			 available for any fiscal year may not be obligated or expended to carry
			 out this section unless the Secretary submits to Congress certification
			 that for the preceding fiscal year that—
							(1)each Federal or State agency that has received property under this section has—
								(A)demonstrated 100 percent accountability for all such property, in accordance with paragraph (2) or
			 (3), as applicable; or
								(B)been suspended from the program pursuant to paragraph (4);
								(2)with respect to each non-Federal agency that has received property under this section, the State
			 coordinator responsible for each such agency has verified that the
			 coordinator or an agent of the coordinator has conducted an in-person
			 inventory of the property transferred to the agency and that 100 percent
			 of such property was accounted for during the inventory or that the agency
			 has been suspended from the program pursuant to paragraph (4);
							(3)with respect to each Federal agency that has received property under this section, the Secretary of
			 Defense or an agent of the Secretary has conducted an in-person inventory
			 of the property transferred to the agency and that 100 percent of such
			 property was accounted for during the inventory or that the agency has
			 been suspended from the program pursuant to paragraph (4);
							(4)the eligibility of any agency that has received property under this section for which 100 percent
			 of the equipment was not accounted for during an inventory described in
			 paragraph (2) or (3), as applicable, to receive property transferred under
			 this section has been suspended;
							(5)each State coordinator has certified, for each non-Federal agency located in the State for which
			 the State coordinator is responsible that—
								(A)the agency has complied with all requirements under this section; or
								(B)the eligibility of the agency to receive property transferred under this section has been
			 suspended; and
								(6)the Secretary of Defense has certified, for each Federal agency that has received property under
			 this section that—
								(A)the agency has complied with all requirements under this section; or
								(B)the eligibility of the agency to receive property transferred under this section has been
			 suspended.
								(h)WebsiteThe Defense Logistics Agency shall maintain an Internet website on which the following information
			 shall be made publicly available:
							(1)A description of each transfer made under this section, including transfers made before and after
			 the date of the enactment of the Stop Militarizing Law Enforcement Act,
			 broken down by State, county, and recipient.
							(2)During the 30-day period preceding the date on which any property is transferred under this
			 section, a description of the property to be transferred and the recipient
			 of the transferred items..
				(b)Effective dateThe amendments made by subsection (a) shall apply with respect to any transfer of property made
			 after the date of the enactment of this Act.
			
